Case 2:21-cr-00034-Z-BR Document 66 Filed 08/10/21 Pageiofi PagelD 153

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

  

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
Vv. 2:21-CR-34-Z-BR-(2)
JEFFREY LLOYD THOMPSON
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 26, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jeffrey Lloyd Thompson filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jeffrey Lloyd Thompson was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Jeffrey Lloyd Thompson; and ADJUDGES Defendant Jeffrey Lloyd Thompson guilty of
Count One of the Superseding Information in violation of 18 U.S.C. § 371. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August 7, 2021.

 

MATVHEW J. KACSMARYK
UNJZED STATES DISTRICT JUDGE
